               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ZURICH CARLOTA JIMENEZ, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                       COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  GRAND GIFTS & CAFE INC. (D/B/A                                  29 U.S.C. § 216(b)
  GRAND GIFT CAFE) and SAVVAS
  TSIATTALOS ,                                                           ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Zurich Carlota Jimenez (“Plaintiff Jimenez” or “Ms. Jimenez”), individually and

 on behalf of others similarly situated, by and through her attorneys, Michael Faillace & Associates,

 P.C., upon her knowledge and belief, and as against Grand Gifts & Cafe Inc. (d/b/a Grand Gift

 Cafe), (“Defendant Corporation”) and Savvas Tsiattalos, (“Individual Defendant”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Jimenez is a former employee of Defendants Grand Gifts & Cafe Inc. (d/b/a

Grand Gift Cafe) and Savvas Tsiattalos.

       2.       Defendants own, operate, or control a gift shop and coffee shop, located at 1650

Grand Concourse, Bronx, NY 10457 under the name “Grand Gift Cafe”.
               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 2 of 20




         3.    Upon information and belief, individual Defendant Savvas Tsiattalos , serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the gift shop as a joint or unified enterprise.

         4.    Plaintiff Jimenez was employed as a storekeeper at the gift shop located at 1650

Grand Concourse, Bronx, NY 10457.

         5.    At all times relevant to this Complaint, Plaintiff Jimenez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that she worked.

         6.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Jimenez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         7.    Further, Defendants failed to pay Plaintiff Jimenez the required “spread of hours”

pay for any day in which she had to work over 10 hours a day.

         8.    Furthermore, Defendants repeatedly failed to pay Plaintiff Jimenez wages on a timely

basis.

         9.    Defendants’ conduct extended beyond Plaintiff Jimenez to all other similarly situated

employees.

         10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Jimenez and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

         11.   Plaintiff Jimenez now brings this action on behalf of herself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                   -2-
                  Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 3 of 20




seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       12.        Plaintiff Jimenez seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated employees and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       13.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Jimenez’s state law claims under 28

U.S.C. § 1367(a).

       14.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a gift shop and coffee shop located in this district. Further, Plaintiff Jimenez was employed

by Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       15.        Plaintiff Zurich Carlota Jimenez (“Plaintiff Jimenez” or “Ms. Jimenez”) is an adult

individual residing in Bronx County, New York.

       16.        Plaintiff Jimenez was employed by Defendants at Grand Gift Cafe and Grand Cafe

from approximately February 2014 until on or about December 21, 2020.




                                                     -3-
               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 4 of 20




       17.     Plaintiff Jimenez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a gift shop and

coffee shop, located at 1650 Grand Concourse, Bronx, NY 10457 under the name “Grand Gift Cafe”.

       19.     Upon information and belief, Grand Gifts & Cafe Inc. (d/b/a Grand Gift Cafe) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1650 Grand Concourse, Bronx,

NY 10457.

       20.     Defendant Savvas Tsiattalos is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Savvas Tsiattalos is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Savvas Tsiattalos possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Jimenez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       21.     Defendants operate a gift shop and coffee shop located in the Morris Heights section

of the Bronx in New York City.




                                                  -4-
               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 5 of 20




       22.     Individual Defendant, Savvas Tsiattalos, possesses operational control over

Defendant Corporation, possesses ownership interests in Defendant Corporation, and controls

significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Jimenez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Jimenez, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Jimenez (and all similarly situated employees)

and are Plaintiff Jimenez’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Jimenez and/or

similarly situated individuals.

       27.     Upon information and belief, Individual Defendant Savvas Tsiattalos operates

Defendant Corporation as either an alter ego of himself and/or failed to operate Defendant

Corporation as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,



                                                  -5-
                Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 6 of 20




               d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

               e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of his own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

       28.       At all relevant times, Defendants were Plaintiff Jimenez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Jimenez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Jimenez’s services.

       29.       In each year from 2015 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       30.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the gift

shop on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       31.       Plaintiff Jimenez is a former employee of Defendants who was employed as a

storekeeper.

       32.       Plaintiff Jimenez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).



                                                   -6-
               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 7 of 20




                                  Plaintiff Zurich Carlota Jimenez

         33.   Plaintiff Jimenez was employed by Defendants from approximately February 2014

until on or about December 21, 2020.

         34.   Defendants employed Plaintiff Jimenez as a store keeper.

         35.   Plaintiff Jimenez regularly handled goods in interstate commerce, such as food and

drinks and other supplies produced outside the State of New York.

         36.   Plaintiff Jimenez’s work duties required neither discretion nor independent judgment.

         37.   Throughout her employment with Defendants, Plaintiff Jimenez regularly worked in

excess of 40 hours per week.

         38.   From approximately August 2015 until on or about March 2020, Plaintiff Jimenez

worked from approximately 8:00 a.m. until on or about 4:00 p.m., Mondays through Fridays and

from approximately 11:00 a.m. until on or about 8:00 p.m., on Saturdays (typically 49 hours per

week).

         39.   However, for approximately 2 months in 2016, Plaintiff Jimenez worked from

approximately 8:00 a.m. until on or about 8:00 p.m., Mondays through Saturdays (typically 72 hours

per week).

         40.   From approximately March 2020 until on or about December 21, 2020, Plaintiff

Jimenez worked from approximately 9:00 a.m. until on or about 6:00 p.m., Monday through Friday

(typically 45 hours per week).

         41.   Throughout her employment, Defendants paid Plaintiff Jimenez her wages in a

combination of check and cash.

         42.   From approximately August 2015 until on or about 2018, Defendants paid Plaintiff

Jimenez $12.75 per hour for the first 40 hours and $10 per hour in cash for overtime hours.



                                                 -7-
               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 8 of 20




       43.     From approximately January 2019 until on or about December 2019, Defendants paid

Plaintiff Jimenez $15 per hour for the first 40 hours and $10 per hour in cash for overtime hours.

       44.     From approximately January 2020 until on or about December 21, 2020, Defendants

paid Plaintiff Jimenez $15 per hour for the first 40 hours and $10 per hour in cash for overtime hours.

       45.     Plaintiff Jimenez’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.

       46.     For example, Defendants required Plaintiff Jimenez to work an additional 30 minutes

past her scheduled departure time every day, and did not pay her for the additional time she worked.

       47.     Plaintiff Jimenez was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       48.     On a number of occasions, Defendants required Plaintiff Jimenez to sign a document,

the contents of which she was not allowed to review in detail.

       49.     In addition, in order to get paid, Plaintiff Jimenez was required to sign a document in

which Defendants misrepresented the hours that she worked per week.

       50.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Jimenez regarding overtime and wages under the FLSA and NYLL.

       51.     Defendants did not provide Plaintiff Jimenez an accurate statement of wages, as

required by NYLL 195(3).

      52.      In fact, Defendants adjusted Plaintiff Jimenez’s paystubs so that they reflected

inaccurate wages and hours worked.




                                                  -8-
               Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 9 of 20




      53.      Defendants did not give any notice to Plaintiff Jimenez, in English and in Spanish

(Plaintiff Jimenez’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      54.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Jimenez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      55.      Plaintiff Jimenez was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.

      56.      Defendants’ pay practices resulted in Plaintiff Jimenez not receiving payment for all

his hours worked, and resulting in Plaintiff Jimenez’s effective rate of pay falling below the required

minimum wage rate.

      57.      Defendants habitually required Plaintiff Jimenez to work additional hours beyond her

regular shifts but did not provide her with any additional compensation.

      58.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Jimenez worked.

      59.      Defendants    willfully   disregarded    and   purposefully    evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      60.      On a number of occasions, Defendants required Plaintiff Jimenez to sign a document

the contents of which she was not allowed to review in detail. Defendants required Plaintiff Jimenez



                                                  -9-
              Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 10 of 20




to sign a document that reflected inaccurate or false hours worked. Defendants paid Plaintiff Jimenez

her wages in a combination of check and cash.

      61.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      62.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Jimenez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Jimenez properly for her full hours worked.

      63.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      64.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Jimenez and other similarly situated former workers.

      65.      Defendants failed to provide Plaintiff Jimenez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      66.      Defendants failed to provide Plaintiff Jimenez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by



                                                  - 10 -
                 Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 11 of 20




the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                               FLSA COLLECTIVE ACTION CLAIMS

      67.          Plaintiff Jimenez brings her FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      68.         At all relevant times, Plaintiff Jimenez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      69.         The claims of Plaintiff Jimenez stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

          70.     Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth
herein.




                                                    - 11 -
                Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 12 of 20




      71.       At all times relevant to this action, Defendants were Plaintiff Jimenez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Jimenez (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      72.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      73.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          74.   Defendants failed to pay Plaintiff Jimenez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      75.       Defendants’ failure to pay Plaintiff Jimenez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      76.       Plaintiff Jimenez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      77.       Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth

herein.

      78.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Jimenez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.




                                                  - 12 -
              Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 13 of 20




      79.      Defendants’ failure to pay Plaintiff Jimenez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      80.      Plaintiff Jimenez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      81.       Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth

herein.

      82.      At all times relevant to this action, Defendants were Plaintiff Jimenez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Jimenez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      83.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Jimenez less than the minimum wage.

      84.      Defendants’ failure to pay Plaintiff Jimenez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      85.      Plaintiff Jimenez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      86.       Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth

herein.




                                                 - 13 -
             Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 14 of 20




      87.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Jimenez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      88.     Defendants’ failure to pay Plaintiff Jimenez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      89.     Plaintiff Jimenez was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      90.      Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth

herein.

      91.     Defendants failed to pay Plaintiff Jimenez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Jimenez’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      92.     Defendants’ failure to pay Plaintiff Jimenez an additional hour’s pay for each day

Plaintiff Jimenez’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      93.     Plaintiff Jimenez was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW




                                                - 14 -
              Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 15 of 20




      94.       Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth

herein.

      95.      Defendants failed to provide Plaintiff Jimenez with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      96.      Defendants are liable to Plaintiff Jimenez in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      97.       Plaintiff Jimenez repeats and realleges all paragraphs above as though fully set forth

herein.

      98.      With each payment of wages, Defendants failed to provide Plaintiff Jimenez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).



                                                 - 15 -
                  Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 16 of 20




      99.         Defendants are liable to Plaintiff Jimenez in the amount of $5,000, together with costs

and attorneys’ fees.

                                     EIGHTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        100.       Plaintiff Jimenez repeats and realleges all paragraphs above as though set forth fully
herein.
      101.        Defendants did not pay Plaintiff Jimenez on a regular weekly basis, in violation of

NYLL §191.

      102.        Defendants are liable to Plaintiff Jimenez in an amount to be determined at trial.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Jimenez respectfully requests that this Court enter judgment

 against Defendants by:

            (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Jimenez and the FLSA Class

 members;

            (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Jimenez and the FLSA Class members;




                                                    - 16 -
             Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 17 of 20




       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Jimenez’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Jimenez and the FLSA Class members;

       (f)     Awarding Plaintiff Jimenez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Jimenez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Jimenez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Jimenez;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Jimenez;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Jimenez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and the spread

of hours wage order are willful as to Plaintiff Jimenez;



                                               - 17 -
             Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 18 of 20




       (m)     Awarding Plaintiff Jimenez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Jimenez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Jimenez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Jimenez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Jimenez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Jimenez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       September 9, 2021
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:             /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]


                                                - 18 -
Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 19 of 20




                                    60 East 42nd Street, Suite 4510
                                    New York, New York 10165
                                    Telephone: (212) 317-1200
                                    Facsimile: (212) 317-1620
                                    Attorneys for Plaintiff




                           - 19 -
Case 1:21-cv-07530 Document 1 Filed 09/09/21 Page 20 of 20
